ORDER

PER CURIAM.
Warren C. Saunders (Husband) appeals the judgment of the Circuit Court of the County of St. Louis dissolving his marriage to Angela W. Saunders (Wife), distributing their marital property and awarding maintenance to Wife.
We have reviewed the briefs of the parties, the legal file and the record on appeal and no error of law appears. An extended opinion reciting detailed facts and restating principles of law would have no prece-dential or jurisprudential value. We affirm the judgment pursuant to Rule 84.16(b).